Case 5:19-cv-00236-JGB-SHK Document 50 Filed 05/29/20 Page 1 of 2 Page ID #:824




  1                                                         JS-6
  2
  3
  4
  5
  6
                           UNITED STATES DISTRICT COURT
  7
             CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
  8
  9    JOHN WHITBREAD,                                        Case No. EDCV 19-236 JGB
                                                                       (SHKx)
 10
                                               Plaintiff,
 11
                    v.
 12                                                                  JUDGMENT
       GADIS BAR AND GRILL, et al.,
 13
 14                                        Defendants.
 15
 16   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 17         Pursuant to the Order filed concurrently herewith, Plaintiff John Whitbread
 18   prevails on the ADA and the California’s Unruh Civil Rights Act (“UCRA”)
 19   claims against Defendants Gadis Bar and Grill, et al. Plaintiff is entitled to
 20   statutory damages under the UCRA in the amount of $8,000, as well as the
 21   recovery of reasonable attorney fees, litigation expenses, and costs of suit, under
 22   the ADA and UCRA. The Court AWARDS Plaintiff $21,500.60 in attorneys’ fees,
 23   $15,167.08 in expenses, and $1,092.34 in costs.
 24
      //
 25
      //
 26
 27   //
 28   //
Case 5:19-cv-00236-JGB-SHK Document 50 Filed 05/29/20 Page 2 of 2 Page ID #:825




  1         Judgement is entered in favor of John Whitbread.
  2
  3    Dated: May 29, 2020
  4
                                             THE HONORABLE JESUS G. BERNAL
  5                                          United States District Judge
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             2
